Exhibit 10.2

 

MONSTER WORLDWIDE, INC.
622 THIRD AVENUE
NEW YORK, NY 10017

 

As of April 1, 2004

 

Mr. William Pastore

 

 

Dear Bill:

 

This will confirm our understanding and agreement with respect to your continued
employment as Chief Operating Officer of Monster Worldwide, Inc. (the
“Company”).  You and the Company hereby agree as follows:

 


1.             THE COMPANY AGREES TO EMPLOY YOU AND YOU AGREE TO BE EMPLOYED BY
THE COMPANY AS CHIEF OPERATING OFFICER, WITH SUCH DUTIES AND RESPONSIBILITIES
WITH RESPECT TO THE COMPANY AND ITS AFFILIATES AS THE COMPANY’S CHIEF EXECUTIVE
OFFICER (“CEO”) OR SUCH OTHER PERSON FROM TIME TO TIME DESIGNATED BY THE CEO TO
DEAL WITH MATTERS RELATED TO THIS AGREEMENT (THE “DESIGNEE”) SHALL REASONABLY
DIRECT.  YOU AGREE TO DEVOTE YOUR BEST EFFORTS, ENERGIES, ABILITIES AND FULL
BUSINESS TIME, SKILL AND ATTENTION TO YOUR DUTIES.  YOU AGREE TO PERFORM THE
DUTIES AND RESPONSIBILITIES ASSIGNED TO YOU TO THE BEST OF YOUR ABILITY, IN A
DILIGENT, TRUSTWORTHY, BUSINESSLIKE AND EFFICIENT MANNER FOR THE PURPOSE OF
ADVANCING THE BUSINESS OF THE COMPANY AND TO ADHERE TO ANY AND ALL OF THE
EMPLOYMENT POLICIES OF THE COMPANY.


 


2.             IN CONSIDERATION FOR YOUR SERVICES AND OTHER AGREEMENTS
HEREUNDER, DURING YOUR EMPLOYMENT THE COMPANY SHALL (A) PAY YOU A BASE SALARY OF
$600,000 PER YEAR (PRORATED FOR PERIODS OF LESS THAN A FULL YEAR) IN REGULAR
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICE FOR SALARIED
EMPLOYEES, (B) PROVIDE YOU WITH MEDICAL, DENTAL AND DISABILITY COVERAGE, IF ANY,
AND 401(K) PLAN, LIFE INSURANCE AND OTHER BENEFIT PLAN ELIGIBILITY, IF ANY,
COMPARABLE TO THAT REGULARLY PROVIDED TO OTHER SENIOR MANAGEMENT IN ACCORDANCE
WITH THE COMPANY’S POLICIES, (C) PROVIDE YOU WITH 4 WEEKS VACATION PER YEAR IN
ACCORDANCE WITH THE COMPANY’S POLICIES (PRORATED FOR PERIODS OF LESS THAN A FULL
YEAR), AND (D), PROVIDE YOU WITH THE OPPORTUNITY TO EARN ANNUAL PERFORMANCE
BASED BONUSES IN AMOUNTS DETERMINED BY AND ON THE BASIS OF SATISFACTION OF SUCH
PERFORMANCE GOALS AS ARE ESTABLISHED BY THE COMPENSATION COMMITTEE OF THE BOARD
OF DIRECTORS OF THE COMPANY UNDER THE COMPANY’S 1999 LONG TERM INCENTIVE PLAN
(OR ANY SIMILAR OR SUCCESSOR PLAN) WITHIN 90 DAYS OF THE COMMENCEMENT OF THE
APPLICABLE CALENDAR YEAR PERIOD.


 


3.             YOU MAY TERMINATE THIS AGREEMENT AT ANY TIME UPON 60 DAYS’ PRIOR
WRITTEN NOTICE.  THE COMPANY MAY TERMINATE THIS AGREEMENT AT ANY TIME UPON
WRITTEN NOTICE.  THIS AGREEMENT SHALL ALSO TERMINATE AUTOMATICALLY IN THE EVENT
YOU SHOULD DIE OR, IN THE REASONABLE DETERMINATION OF THE COMPANY, BECOME UNABLE
TO PERFORM BY REASON OF PHYSICAL OR MENTAL INCOMPETENCY YOUR OBLIGATIONS
HEREUNDER FOR A PERIOD OF 120 DAYS IN ANY 365 DAY PERIOD.  IT IS UNDERSTOOD AND
AGREED THAT IN THE EVENT THAT THIS AGREEMENT IS TERMINATED BY THE COMPANY IN
ACCORDANCE WITH THE

 

--------------------------------------------------------------------------------


 

second sentence of this Section 3 other than for Cause (as defined below), then
subject to (i) your execution and delivery of the Company’s then current form of
separation agreement and general release applicable to similarly situated
employees and (ii) the expiration of any rescission period provided thereby
(without the rescission having been exercised), you shall, as your sole and
exclusive remedy, be entitled to (i) receive as severance your then applicable
base salary hereunder for a period of twelve months (the “Specified Period”),
payable in regular installments in accordance with the Company’s applicable
payroll practice for salaried employees and (ii) during the Specified Period,
have the Company make available to you (and/or pay COBRA premiums on) medical
and dental benefits on the same terms and conditions as would have been made
available to you had you remained employed by the Company during such period. 
Except as expressly provided in the preceding sentence, in the event of the
termination of this agreement or your employment for any reason, the Company
shall have no further obligations to you hereunder or with respect to your
employment from the effective date of termination.  “Cause” shall mean the
occurrence of any one or more of the following events:  (i) your willful failure
or gross negligence in performance of your duties or compliance with the
reasonable directions of the CEO or the Designee that remains unremedied for a
period of twenty (20) days after the CEO or the Designee has given written
notice specifying in reasonable detail your failure to perform such duties or
comply with such directions; (ii) your failure to comply with a material
employment policy of the Company that remains unremedied for a period of twenty
(20) days after the CEO or the Designee has given written notice to you
specifying in reasonable detail your failure to comply; or (iii) your commission
of (a) a felony, (b) criminal dishonesty or (c) fraud.


 


4.             YOU ACKNOWLEDGE THAT YOU HAVE NOT RELIED ON ANY REPRESENTATION
NOT SET FORTH IN THIS AGREEMENT.  YOU REPRESENT THAT YOU ARE FREE TO ENTER INTO
THIS EMPLOYMENT ARRANGEMENT AND THAT YOU ARE NOT BOUND BY ANY RESTRICTIVE
COVENANTS OR SIMILAR PROVISIONS RESTRICTING THE PERFORMANCE OF YOUR DUTIES
HEREUNDER.


 


5.             IN THE EVENT OF THE TERMINATION OF YOUR EMPLOYMENT BY THE COMPANY
FOR REASONS OTHER THAN CAUSE, ANY OPTIONS GRANTED TO YOU BY THE COMPANY FROM
TIME TO TIME AFTER THE DATE HEREOF PURSUANT TO WRITTEN OPTION AGREEMENTS SHALL
AUTOMATICALLY AND IMMEDIATELY BECOME (I) FULLY VESTED AND (II) EXERCISABLE FOR
THE BALANCE OF THE TEN YEAR TERM PROVIDED BY THE APPLICABLE STOCK OPTION
AGREEMENT, SUBJECT TO THE OTHER TERMS OF SUCH OPTION AGREEMENT, AND


 


IN THE EVENT OF ANY CHANGE IN CONTROL (AS DEFINED IN OPTION AGREEMENT BETWEEN
YOU AND THE COMPANY DATED OCTOBER 10, 2002):


 


(A)           ANY OPTIONS THAT HAVE BEEN OR MAY BE GRANTED TO YOU BY THE COMPANY
FROM TIME TO TIME AFTER THE DATE HEREOF PURSUANT TO WRITTEN OPTION AGREEMENTS,
SHALL AUTOMATICALLY AND IMMEDIATELY BECOME (I) FULLY VESTED AND (II) EXERCISABLE
FOR THE BALANCE OF THE TEN YEAR TERM PROVIDED BY THE APPLICABLE STOCK OPTION
AGREEMENT, SUBJECT TO THE OTHER TERMS OF SUCH OPTION AGREEMENT; AND

 

2

--------------------------------------------------------------------------------


 


(B)           THE SHARES OF COMPANY COMMON STOCK COVERED BY ANY WRITTEN STOCK
BONUS AGREEMENTS BETWEEN YOU AND THE COMPANY SHALL AUTOMATICALLY AND IMMEDIATELY
BECOME FULLY VESTED,


 

subject in each case of (a) and (b) to the provisions of Section 6 below.

 


6.             NOTWITHSTANDING ANYTHING IN SECTION 5 TO THE CONTRARY, YOU SHALL
IN NO EVENT BE ENTITLED TO ANY PAYMENT OR ACCELERATION OF OPTIONS OR SHARES OF
COMPANY COMMON STOCK THAT WOULD CAUSE ANY PORTION OF THE AMOUNT RECEIVED BY YOU
TO CONSTITUTE AN “EXCESS PARACHUTE PAYMENT” AS DEFINED UNDER SECTION 280G OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).  IN FURTHERANCE OF THE
PROVISIONS OF THIS SECTION 6, THE FOLLOWING PROVISIONS SHALL APPLY:


 


(1)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT THAT ANY PAYMENT OR ACCELERATION OF OPTIONS OR SHARES OF COMPANY COMMON
STOCK BY THE COMPANY TO OR FOR YOUR BENEFIT (COLLECTIVELY, A “PAYMENT”) WOULD BE
NONDEDUCTIBLE BY THE COMPANY FOR FEDERAL INCOME TAX PURPOSES BECAUSE OF SECTION
280G OF THE CODE, THEN THE AGGREGATE PRESENT VALUE OF AMOUNTS PAYABLE OR
DISTRIBUTABLE TO OR FOR YOUR BENEFIT PURSUANT TO THIS AGREEMENT OR ANY OPTION OR
STOCK BONUS AGREEMENT SHALL BE REDUCED TO THE REDUCED AMOUNT (AS DEFINED
BELOW).  ANY SUCH REDUCTION SHALL BE ACCOMPLISHED FIRST BY REDUCING THE NUMBER
OF OPTIONS TO ACQUIRE COMPANY COMMON STOCK AND SHARES OF COMPANY COMMON STOCK
COVERED BY STOCK BONUS AGREEMENTS WHICH OTHERWISE WOULD HAVE IMMEDIATELY VESTED
IN FULL, AS DETERMINED IN THE REASONABLE DISCRETION OF THE BOARD OF DIRECTORS OF
THE COMPANY (THE “BOARD”), PROVIDED THAT ANY OPTIONS AND SHARES OF COMPANY
COMMON STOCK SO REDUCED SHALL CONTINUE TO VEST IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE AGREEMENTS IRRESPECTIVE OF YOUR CONTINUED EMPLOYMENT OR, IF
EARLIER, THE DATE OR DATES ON WHICH SUCH OPTIONS OR SHARES CAN VEST WITHOUT
BEING DEEMED NONDEDUCTIBLE, AS DETERMINED IN THE REASONABLE DISCRETION OF THE
BOARD, AND SECOND, IF NECESSARY, BY REDUCING CASH PAYMENTS CONSTITUTING PART OF
THE PAYMENTS OR OTHER CONSIDERATION TO WHICH YOU BECOME ENTITLED (COLLECTIVELY,
SUCH CASH PAYMENTS, OTHER CONSIDERATION AND THE AGGREGATE PRESENT VALUE OF THE
IMMEDIATE VESTING OF OPTIONS (CALCULATED IN ACCORDANCE WITH SECTION 280G OF THE
CODE AND ANY REGULATIONS PROMULGATED THEREUNDER) ARE REFERRED TO AS THE
“SEVERANCE AMOUNT”).


 


(2)           THE “REDUCED AMOUNT” SHALL BE THE AMOUNT, EXPRESSED IN PRESENT
VALUE, WHICH MAXIMIZES THE AGGREGATE PRESENT VALUE OF THE SEVERANCE AMOUNT
WITHOUT CAUSING ANY PAYMENT TO BE NONDEDUCTIBLE BY THE COMPANY BECAUSE OF
SECTION 280G OF THE CODE.  FOR PURPOSES OF THIS CLAUSE (2), PRESENT VALUE SHALL
BE DETERMINED IN ACCORDANCE WITH SECTION 280(D)(4) OF THE CODE.


 


(3)           ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 6 SHALL
BE MADE BY THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS (THE “ACCOUNTING FIRM”)
WHICH SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS TO THE COMPANY AND YOU. 
ANY SUCH DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY
AND YOU.

 

3

--------------------------------------------------------------------------------


 


(4)           IT IS POSSIBLE THAT AS A RESULT OF THE UNCERTAINTY IN THE
APPLICATION OF SECTION 280G OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION
BY THE ACCOUNTING FIRM, A PORTION OF THE SEVERANCE AMOUNT WILL HAVE BEEN MADE BY
THE COMPANY WHICH SHOULD NOT HAVE BEEN MADE (“OVERPAYMENT”) OR THAT AN AMOUNT IN
ADDITION TO THE SEVERANCE PAYMENT WHICH WILL NOT HAVE BEEN MADE COULD HAVE BEEN
MADE (“UNDERPAYMENT”), IN EACH CASE, CONSISTENT WITH THE CALCULATIONS REQUIRED
TO BE MADE HEREUNDER.


 

(x)            Overpayment.  In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against you which
the Accounting Firm believes has a high probability of success, determines that
an Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for your benefit shall be treated for all purposes as a loan ab
initio (from the beginning) to you which you shall repay to the Company together
with interest at the applicable federal rate provided for in Section 1274(d) of
the Code.

 

(y)           Underpayment.  If precedent or other substantial authority
indicates that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for your benefit together with interest at
the applicable federal rate provided for in Section 1274(d) of the Code.

 


7.             EACH OF YOU AND WMP CONSULTING LLC, A CONNECTICUT LLC
(“CONSULTANT”), HEREBY AGREE THAT ALL TANGIBLE AND INTANGIBLE MATERIAL AND WORK
PRODUCT DELIVERED BY CONSULTANT AND/OR YOU AS PART OF OR IN CONNECTION WITH THE
CONSULTING SERVICES PROVIDED BY CONSULTANT AND/OR YOU TO THE COMPANY AND/OR ITS
AFFILIATES (INCLUDING BUT NOT LIMITED TO ALL SUCH MATERIAL AND WORK PRODUCT
DELIVERED PRIOR TO THE DATE HEREOF) (INCLUDING ANY SOURCE CODE AND OBJECT CODE)
(COLLECTIVELY, THE “DELIVERABLES”) IS THE PROPERTY OF THE COMPANY.  CONSULTANT
AND YOU EACH AGREE THAT ALL RIGHT, TITLE AND INTEREST (INCLUDING WITHOUT
LIMITATION COPYRIGHT, PATENT AND TRADE SECRET RIGHTS) IN AND TO THE DELIVERABLES
OR ANY ASPECT THEREOF (INCLUDING WITHOUT LIMITATION ANY AND ALL TECHNICAL
INFORMATION, SPECIFICATIONS, DRAWINGS, DIAGRAMS, RECORDS, SCREEN LAYOUTS AND
LOOK AND FEEL) SHALL BELONG EXCLUSIVELY TO THE COMPANY.  THE PARTIES AGREE THAT
THE DELIVERABLES, INSOFAR AS THEY CONSTITUTE WORKS OF AUTHORSHIP OR
CONTRIBUTIONS TO WORKS OF AUTHORSHIP, SHALL BE DEEMED WORKS SPECIALLY ORDERED
AND COMMISSIONED BY THE COMPANY AND “WORKS MADE FOR HIRE” UNDER THE UNITED
STATES COPYRIGHT LAWS (17 U.S.C. §§ 101 ET SEQ.).  IF FOR ANY REASON THE
DELIVERABLES, OR ANY PART OF THEM, CANNOT AS A MATTER OF LAW CONSTITUTE “WORKS
MADE FOR HIRE” UNDER THE UNITED STATES COPYRIGHT LAWS, CONSULTANT AND YOU EACH
HEREBY ASSIGN AND AGREE TO ASSIGN THE ENTIRE COPYRIGHT THEREIN (AND ALL RIGHTS
COMPRISING SAID COPYRIGHT) TO THE COMPANY.  INDEPENDENT OF THE PRECEDING
SENTENCE, CONSULTANT AND YOU EACH ASSIGN AND AGREE TO ASSIGN ALL OTHER
INTELLECTUAL PROPERTY RIGHTS, INCLUDING WITHOUT LIMITATION PATENT AND TRADE
SECRET RIGHTS, AND ALL RIGHT, TITLE AND INTEREST IN AND TO THE DELIVERABLES, OR
ANY ASPECT THEREOF, TO THE COMPANY.  CONSULTANT AND YOU

 

4

--------------------------------------------------------------------------------


 

each hereby agree to execute, upon request by the Company, any and all
additional documents, including assignments, necessary to effectuate the intent
of the preceding sentences of this Section 7 or to confirm or register the
Company’s rights in the Deliverables.  The Deliverables, or the content thereof,
shall not be used, sold, licensed or disclosed by Consultant or you under any
circumstances.


 


8.             ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS TO BE GIVEN OR
DELIVERED UNDER OR BY REASON OF THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN PROPERLY SERVED IF DELIVERED PERSONALLY, BY COURIER, OR BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED AND FIRST CLASS POSTAGE
PREPAID, IN CASE OF NOTICE TO THE COMPANY, TO THE ATTENTION OF THE CEO AT THE
ADDRESS SET FORTH ON THE FIRST PAGE OF THIS AGREEMENT (WITH A COPY TO MYRON
OLESNYCKYJ, MONSTER WORLDWIDE, INC., 622 THIRD AVENUE, 39TH FLOOR, NEW YORK, NY
10017) AND IN THE CASE OF NOTICES TO YOU TO YOUR OFFICE OR RESIDENCE ADDRESS, OR
SUCH OTHER ADDRESSES AS THE RECIPIENT PARTY HAS SPECIFIED BY PRIOR WRITTEN
NOTICE TO THE SENDING PARTY.  ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE
DEEMED RECEIVED UPON THE ACTUAL DELIVERY THEREOF IN ACCORDANCE WITH THE
FOREGOING.


 


9.             YOU MAY NOT ASSIGN OR DELEGATE THIS AGREEMENT OR ANY OF YOUR
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.  ALL REFERENCES IN THIS AGREEMENT TO PRACTICES OR POLICIES OF THE
COMPANY ARE REFERENCES TO SUCH PRACTICES OR POLICIES AS MAY BE IN EFFECT FROM
TIME TO TIME.


 


10.           THIS AGREEMENT (I) CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PREVIOUS
ARRANGEMENTS RELATING THERETO, AS WELL AS ANY PREVIOUS ARRANGEMENTS RELATING TO
EMPLOYMENT BETWEEN YOU AND ANY OF THE COMPANY’S AFFILIATES, INCLUDING BUT NOT
LIMITED TO ANY CONSULTING ARRANGEMENT AND THE EMPLOYMENT AGREEMENT BETWEEN YOU
AND THE COMPANY DATED AS OF OCTOBER 10, 2002, (II) MAY BE SIGNED IN
COUNTERPARTS, (III) SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(OTHER THAN THE CONFLICTS OF LAWS PROVISIONS THEREOF) AND (IV) MAY NOT BE
AMENDED, TERMINATED, EXTENDED OR WAIVED ORALLY.  PLEASE UNDERSTAND THAT WHILE IT
IS OUR HOPE THAT OUR RELATIONSHIP WILL BE A LONG ONE, YOUR EMPLOYMENT WILL BE ON
AT “AT WILL” BASIS.  NOTHING IN THIS LETTER SHOULD BE CONSTRUED AS CREATING ANY
OTHER TYPE OF EMPLOYMENT RELATIONSHIP.

 

5

--------------------------------------------------------------------------------


 

Please sign the additional originally executed copy of this letter in the space
provided for your signature below to indicate your acceptance and agreement with
the terms of this letter agreement and return one fully executed original to me.

 

 

Very truly yours,

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Andrew J. McKelvey

 

Name:

Andrew J. McKelvey

 

Title:

CEO

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

 

/s/ William Pastore

 

 

 

William Pastore

 

 

 

 

 

As to Section 7 only:

 

 

 

 

 

WMP Consulting LLC

 

 

 

 

 

 

 

 

/s/ William Pastore

 

 

 

By:  William Pastore

 

 

Name:  William Pastore

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------